In an action, inter alia, for a judgment declaring that the defendant 7 Hallock Landing Corp. may not exercise an option to purchase certain real property, the defendants appeal from an order of the Supreme Court, Suffolk County (Gerard, J.), entered May 17, 1989, which (1) granted the plaintiffs’ motion for partial summary judgment on their first cause of action, and (2) denied their cross motion for partial summary judgment on their counterclaim for specific performance of the purchase option.
Ordered that the order is affirmed, with costs.
We find unpersuasive the defendants’ contention that the purchase option contained in the subject lease should be construed so as to validly permit its exercise beyond the original 10-year term of the lease. The language employed in the purchase option evinces an intent that the option could only be exercised during the ninth or tenth year of the *550original lease term. Moreover, the Supreme Court correctly determined, as a matter of law, that the interpretation advocated by the defendants would conflict with other terms contained in the lease, including those governing the right of first refusal and the escalation of rent upon renewal of the lease. The construction urged by the plaintiffs avoids an unreasonable result (see, Hsieh v Pudge Corp., 122 AD2d 198), and is supported by the language of the purchase option and the terms of the agreement as a whole. Accordingly, the court properly awarded partial summary judgment in favor of the plaintiffs. Sullivan, J. P., Miller, O’Brien and Ritter, JJ., concur.